Case 1:19-cv-03619-VSB Document 25-2 Filed 06/18/19 Page 1 of 3




               Exhibit B
    Case 1:19-cv-03619-VSB Document 25-2 Filed 06/18/19 Page 2 of 3




Our Ref:     JLL/KND/ZDSS/KC/CM/40252.8
                                                                             Africa House
Your Ref:    JK/PB/AG/28205-156                                              70 Kingsway
                                                                             London WC2B 6AH
                                                                             DX 37954 Kingsway
Cleary Gottlieb Steen & Hamilton LLP
                                                                             www.mishcon.com
City Place House
55 Basinghall Street
London                                                                       24 May 2019
EC2V 5EH




BY E-MAIL (JKELLY@CGSH.COM)


Dear Sirs

Vale S.A. v BSG Resources Limited

Claim No: CL-2019-000269

Please find enclosed, by way of service, the following documents:

     1. Sealed Application Notice dated 23 May 2019;
     2. Draft Order;
     3. Letter to Court dated 23 May 2019;
     4. Amended Order of Mr Justice Teare dated 17 April 2019 (amended on 17 May
        2019);
     5. Arbitration Claim Form dated 10 May 2019;
     6. Second Witness Statement of Karel Norbert Daele dated 10 May 2019 and Exhibit
        KND2; and
     7. Acknowledgment of Service.

As you will read, BSGR is making an application pursuant to CPR 62.18(9)(a) and paragraph
3 of the Order of Mr Justice Bryan dated 9 May 2019 (the "Enforcement Order") to set
aside the Enforcement Order (the "Application"). The Application is made on the basis
that BSGR has separately filed an application to challenge the arbitral award (which is the
subject of the Enforcement Order) under sections 68 and 24 of the Arbitration Act 1996
(the "Challenge") and the effect of the Challenge, if successful, would be to set aside, annul
or remit the award to the Tribunal.

Since the Application will stand or fall with the Challenge, it is plainly correct that the two
applications be listed and or determined together. We have therefore requested of the
Court that the Application be issued but not listed or referred to a Judge, pending
agreement between the parties (or otherwise by the direction of the Court) that the two
applications be heard and or determined together.


                                                                             Mishcon de Reya is a limited liability
                                                                             partnership, registered in England and
36686688.1                                                                   Wales and authorised and regulated by
Switchboard: +44 20 3321 7000     London:     Mishcon de Reya LLP            the Solicitors Regulation Authority, SRA
Main Fax:    +44 20 7404 5982     New York:   Mishcon de Reya New York LLP   number 624547.
    Case 1:19-cv-03619-VSB Document 25-2 Filed 06/18/19 Page 3 of 3




Please therefore confirm by close of business on 30 May 2019 whether your client
agrees that the Application and Challenge are to be listed to be heard and or determined
together. In the event that such consent is not forthcoming, we will invite the Court to
provide further direction.

Yours faithfully



Mishcon de Reya LLP

Direct Tel:   +44 (0)20 3321 7132
Direct Fax:   +44 (0)20 3006 8956
Email:        james.libson@mishcon.com




36686688.1                                 2
